In the Missouri Court of Appeals
                 Eastern District
SEPTEMBER 1, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED101492   STATE OF MISSOURI, RES V JAMES WARE III, APP

2.    ED101558 DEJUAN N. THOMPSON, APP V STATE OF MISSOURI, RES

3.    ED101632 STATE OF MISSOURI, RES V WILLIS SMITH-NUNLEY, APP

4.    ED101772 STATE OF MISSOURI, RES V LARRY BRADSHAW, APP

5.    ED101813 BARTON PRINCE, APP V STATE OF MISSOURI, RES

6.    ED101879 STATE OF MISSOURI, RES V RODNEY SHARP, APP

7.    ED101949 STATE OF MISSOURI, RES V SEAN MICHAEL MOORE, APP

8.    ED101963 STATE OF MISSOURI, RES V BRANDON WATKINS, APP

9.    ED101966 MICHAEL L. ARNOLD, APP V STATE OF MISSOURI, RES

10.   ED102185 GREGORY MOOREHEAD, APP V STATE OF MISSOURI, RES

11.   ED102552   RONALD CALLISON ET AL, RES V WILLIAM LOGAN, APP